DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 9-10, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2011/0284699 A1) in view of Popiak et al. (US 2008/0170508 A1).

Cooper et al. disclose a method for communicating data in a rail vehicle with the following features: regarding claim 1, a method for enabling communication of data relating to samples of electric measurements, the method being performed in an intelligent electronic device, IED, including a cellular radio module, the IED being configured to protect power system equipment, the method comprising the steps of: detecting channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station; transmitting packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment; and increasing sample rate of the electric measurements when the channel quality is worse than a first threshold (Fig. 1, illustrates a rail vehicle with a data communication system, see teachings in [0013, a method for enabling communication of data relating to samples of electric measurements, the method being performed in an intelligent electronic device, IED, including a cellular radio module, the IED being configured to protect power system equipment, the method comprising the steps of (i.e. a rail vehicle consist 202 includes at least two powered rail vehicles 204, 206, and the vehicle 206 is shown schematically, each rail vehicles 204, 206 may receive power from a power supply conductor, such as a third rail 214 or an overhead catenary line 220 from electrical substation, the rail vehicles 204, 206 can include active sensors (IED) 278 that monitor and may measure the horsepower that is output by the traction motors in a rail vehicle 204 or 206. The sensor 278 can record the horsepower as the data 232 that is transmitted to transceiver unit 228 which transmit it to a central monitoring point), detecting channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station (i.e. network data, and/or high-bandwidth network data) is transmitted wirelessly, from one location to another, by the transceiver 228 which also monitors links or channels for best quality over the wireless connection between the rail vehicle 204 or 206 and the central point/base station), transmitting packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (i.e. the electrical measurements, taken by the sensors 278, as a part of continuous monitoring of the power system equipment of the rail vehicle 204, are transmitted with the transceiver 228), and increasing sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. signal transmission qualities of the communication pathways, QoS parameter may be a 
Cooper et al. also disclose the following features: regarding claim 2, wherein the communication is an end-to-end communication between the IED and a peer IED (Fig. 1, illustrates a rail vehicle with a data communication system, see teachings in [0013, 0025-0028, 0033-0034, 0040, 0061 & 0089] summarized as “end-to-end communication 232 is established between the sensor (IED) 278 at rail vehicle 204 and the sensor (IED) 278 at rail vehicle 206”);
Cooper et al. is short of expressly teaching “transmitting packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment”.
Cooper et al. also do not expressly disclose the following features: regarding claim 4, wherein the method further comprises the step of: transmitting a signal to a peer IED indicating that the channel quality is worse than the first threshold.
Popiak et al. disclose a method for ascertaining a quality of a communications channel between a first device and a second device with the following features: regarding claim 1, transmitting packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (Fig. 8, depicts an example utility system, see teachings in [0024-0027 & 0054-0059] summarized as “transmitting packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (i.e. system 800 illustrates determining quality of a protection channel utilized in connection with a power transmission and distribution environment, including distribution lines 802 that distribute power to a plurality of consumers, a sensor 804 samples parameters like voltage, current, etc. of the distribution lines 802 and provides the samples to a merging unit 806 which places the samples upon an Ethernet process bus 808, wherein such samples are monitored by a relay 810, a circuit breaker 812, and a recloser 814, and similarly, the relay 810, the circuit breaker 812, and the recloser 814 can place data upon the process bus 808, and other devices resident upon the bus 808 can monitor the data and act in response to the data, the process bus 808 in general, and communications channels between the merging unit 806 and the relay 810, the relay 810 and the circuit breaker 812, and the circuit breaker 812 and the recloser 814 have high integrity and quality to ensure that important data sent by one device is received by the intended device, and the relay 810, for instance, transmits a plurality of echo requests (e.g., within a defined window of time) to the circuit breaker 812, and the circuit breaker 812 provides the relay 810 with responses to the request. Parameters relating to each of the echo requests are ascertained by the relay 810, and the relay 810 determines a channel quality based at least in part upon such parameters, and, therefore, if a fault exists with respect to the distribution lines 802, the relay 810 can transmit a command to the circuit breaker 812 to trip such breaker 812 with confidence that the process bus 808 has sufficient channel quality, and the desired action is effectuated, further, the system 1000 (fig. 10), the IEDs 1008 and 1010 can be protective relays, if, for instance, the circuit breaker 1004 is tripped, the IED 1008 
Popiak et al. also disclose the following features: regarding claim 4, wherein the method further comprises the step of: transmitting a signal to a peer IED indicating that the channel quality is worse than the first threshold (Fig. 1, depicts a system that facilitates computing a channel quality metric, see teachings in [0024-0025, 0032 & 0053] summarized as “the channel quality calculator 112 computes a channel quality metric based at least in part upon parameters ascertained by the response receiver 110, the channel quality calculator 112 receives an average round trip time with respect to a plurality of echo requests and calculates a channel quality metric based at least in part upon the average round trip time or the channel quality calculator 112 compares each round trip time determined by the response receiver 110 to a threshold time and if a certain percentage of the round trip times is above the threshold time, then the channel quality calculator 112 can output a metric that indicates that the communications channel 106 has poor quality as there is a certain percentage of packet loss with respect to a plurality of echo requests then the channel quality calculator 112 outputs a metric that indicates that the communications channel 106 has poor quality”).

Regarding claim 9:
Cooper et al. disclose a method for communicating data in a rail vehicle with the following features: regarding claim 9, an intelligent electronic device, IED, for enabling communication of data relating to samples of electric measurements, the IED being configured to protect power system equipment, the IED comprising: a processor; a cellular radio module; and Serial No. Pendinga memory storing instructions that, when executed by the processor, cause the IED to: detect channel quality using the cellular radio modulan intelligent electronic device, IED, for enabling communication of data relating to samples of electric measurements, the IED being configured to protect power system equipment, the IED comprising: a processor; a cellular radio module; and a memory storing instructions that, when executed by the processor, cause the IED to (i.e. a rail vehicle consist 202 includes at least two powered rail vehicles 204, 206, and the vehicle 206 is shown schematically, each rail vehicles 204, 206 may receive power from a power supply conductor, such as a third rail 214 or an overhead catenary line 220 from electrical substation, the rail vehicles 204, 206 can include active sensors (IED) 278 that monitor and may measure the horsepower that is output by the traction motors in a rail vehicle 204 or 206. The sensor 278 can record the horsepower as the data 232 that is transmitted to transceiver unit 228 which transmit it to a central monitoring point), detect channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station (i.e. network data, and/or high-bandwidth network data) is transmitted wirelessly, from one location to another, by the transceiver 228 which also monitors links or channels for best quality over the wireless connection between the rail vehicle 204 or 206 and the central point/base station), transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (i.e. the electrical measurements, taken by the sensors 278, as a part of continuous monitoring of the power system equipment of the rail vehicle 204, are transmitted with the transceiver 228), and increase sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. signal transmission qualities of the communication pathways, QoS parameter may be a measurement of the ability of a communication pathway to transmit the data 232 at a predetermined transmission rate, data flow, throughput, or bandwidth, as the  QoS parameter may be a comparison of the actual transmission rate with a predetermined threshold transmission rate as the drop of 
Cooper et al. also disclose the following features: regarding claim 10, wherein the communication is an end-to-end communication between the IED and a peer IED (Fig. 1, illustrates a rail vehicle with a data communication system, see teachings in [0013, 0025-0028, 0033-0034, 0040, 0061 & 0089] summarized as “end-to-end communication 232 is established between the sensor (IED) 278 at rail vehicle 204 and the sensor (IED) 278 at rail vehicle 206”);
Cooper et al. is short of expressly teaching “transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment”.
Cooper et al. also do not expressly disclose the following features: regarding claim 12, wherein the IED further comprises instructions that, when executed by the processor, cause the IED to: transmit a signal to a peer IED indicating that the channel quality is worse than the first threshold.
Popiak et al. disclose a method for ascertaining a quality of a communications channel between a first device and a second device with the following features: regarding claim 9, transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (Fig. 8, depicts an example utility system, see teachings in [0024-0027 & 0054-0059] summarized as “transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (i.e. system 800 illustrates determining quality of a protection 
Popiak et al. also disclose the following features: regarding claim 12, wherein the IED further comprises instructions that, when executed by the processor, cause the IED to: transmit a signal to a peer IED indicating that the channel quality is worse than the first threshold (Fig. 1, depicts a system that facilitates computing a channel quality metric, see teachings in [0024-0025, 0032 & 0053] summarized as “the channel quality calculator 112 computes a channel quality metric based at least in part upon parameters ascertained by the response receiver 110, the channel quality calculator 112 receives an average round trip time with respect to a plurality of echo requests and calculates a channel quality metric based at least in part upon the average round trip time or the channel quality calculator 112 compares each round trip time determined by the response receiver 110 to a threshold time and if a certain percentage of the round trip times is above the threshold time, then the channel quality calculator 112 can output a metric that indicates that the communications channel 106 has poor quality as there is a certain percentage of packet loss with respect to a plurality of echo requests then the channel quality calculator 112 outputs a metric that indicates that the communications channel 106 has poor quality”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cooper et al. with 
Regarding claim 14:
Cooper et al. disclose a method for communicating data in a rail vehicle with the following features: regarding claim 14, an electrical substation for managing electrical power transfer over a power transmission line, wherein the electrical substation comprises an IED including: a processor; cellular radio module; and a memory storing instructions that, when executed by the processor, cause the IED to: detect channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station; transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment; and increase sample rate of the electric measurements when the channel quality is worse than a first threshold (Fig. 1, illustrates a rail vehicle with a data communication system, see teachings in [0013, 0025-0028, 0033-0034, 0040, 0061, 0065 & 0089] summarized as “an electrical substation for managing electrical power transfer over a power transmission line, wherein the electrical substation comprises an IED including: a processor; cellular radio module; and a memory storing instructions that, when executed by the processor, cause the IED to (i.e. a rail vehicle consist 202 includes at least two powered rail vehicles 204, 206, and the vehicle 206 is shown schematically, each rail vehicles 204, 206 may receive power from a power supply detect channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station (i.e. network data, and/or high-bandwidth network data) is transmitted wirelessly, from one location to another, by the transceiver 228 which also monitors links or channels for best quality over the wireless connection between the rail vehicle 204 or 206 and the central point/base station), transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (i.e. the electrical measurements, taken by the sensors 278, as a part of continuous monitoring of the power system equipment of the rail vehicle 204, are transmitted with the transceiver 228), and increase sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. signal transmission qualities of the communication pathways, QoS parameter may be a measurement of the ability of a communication pathway to transmit the data 232 at a predetermined transmission rate, data flow, throughput, or bandwidth, as the  QoS parameter may be a comparison of the actual transmission rate with a predetermined threshold transmission rate as the drop of packets, or delay or latency may occur, and so the transmission rate may be varied or increase for maintaining total data rate)”).
samples of electric measurements for protecting power system equipment”.
Popiak et al. disclose a method for ascertaining a quality of a communications channel between a first device and a second device with the following features: regarding claim 14, transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (Fig. 8, depicts an example utility system, see teachings in [0024-0027 & 0054-0059] summarized as “transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (i.e. system 800 illustrates determining quality of a protection channel utilized in connection with a power transmission and distribution environment, including distribution lines 802 that distribute power to a plurality of consumers, a sensor 804 samples parameters like voltage, current, etc. of the distribution lines 802 and provides the samples to a merging unit 806 which places the samples upon an Ethernet process bus 808, wherein such samples are monitored by a relay 810, a circuit breaker 812, and a recloser 814, and similarly, the relay 810, the circuit breaker 812, and the recloser 814 can place data upon the process bus 808, and other devices resident upon the bus 808 can monitor the data and act in response to the data, the process bus 808 in general, and communications channels between the merging unit 806 and the relay 810, the relay 810 and the circuit breaker 812, and the circuit breaker 812 and the recloser 814 have high integrity and quality to ensure that important data sent by one device is received by the intended device, and the relay 810, for instance, transmits a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cooper et al. with Popiak et al. by using the features as taught by Hancock et al. in order to provide a more effective and efficient system that is capable of transmitting samples of electric measurements for protecting power system equipment. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 15:
a computer program for enabling communication of data relating to samples of electric measurements, the computer program comprising computer program code which, when run on an intelligent electronic device, causes the IED to (i.e. a rail vehicle consist 202 includes at least two powered rail vehicles 204, 206, and the vehicle 206 is shown schematically, each rail vehicles 204, 206 may receive power from a power supply conductor, such as a third rail 214 or an overhead catenary line 220 from electrical substation, the rail vehicles 204, 206 can include active sensors (IED) 278 that monitor and may measure the horsepower that is output by the traction motors in a rail vehicle 204 or 206. The sensor 278 can record the horsepower as the data 232 that is transmitted to transceiver unit 228 which transmit it to a central monitoring point, wherein a non-transitory computer readable storage medium with the processor operating based on the instructions stored on the computer readable storage medium detect channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station (i.e. network data, and/or high-bandwidth network data) is transmitted wirelessly, from one location to another, by the transceiver 228 which also monitors links or channels for best quality over the wireless connection between the rail vehicle 204 or 206 and the central point/base station), transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (i.e. the electrical measurements, taken by the sensors 278, as a part of continuous monitoring of the power system equipment of the rail vehicle 204, are transmitted with the transceiver 228), and increase sample rate of the electric measurements when the channel quality is worse than a first threshold (i.e. signal transmission qualities of the communication pathways, QoS parameter may be a measurement of the ability of a communication pathway to transmit the data 232 at a predetermined transmission rate, data flow, throughput, or bandwidth, as the  QoS parameter may be a comparison of the actual transmission rate with a predetermined threshold transmission rate as the drop of packets, or delay or latency may occur, and so the transmission rate may be varied or increase for maintaining total data rate)”).
Cooper et al. is short of expressly teaching “transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment”.
Popiak et al. disclose a method for ascertaining a quality of a communications channel between a first device and a second device with the following features: regarding claim 15, transmit packets using the cellular radio module, each packet transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (i.e. system 800 illustrates determining quality of a protection channel utilized in connection with a power transmission and distribution environment, including distribution lines 802 that distribute power to a plurality of consumers, a sensor 804 samples parameters like voltage, current, etc. of the distribution lines 802 and provides the samples to a merging unit 806 which places the samples upon an Ethernet process bus 808, wherein such samples are monitored by a relay 810, a circuit breaker 812, and a recloser 814, and similarly, the relay 810, the circuit breaker 812, and the recloser 814 can place data upon the process bus 808, and other devices resident upon the bus 808 can monitor the data and act in response to the data, the process bus 808 in general, and communications channels between the merging unit 806 and the relay 810, the relay 810 and the circuit breaker 812, and the circuit breaker 812 and the recloser 814 have high integrity and quality to ensure that important data sent by one device is received by the intended device, and the relay 810, for instance, transmits a plurality of echo requests (e.g., within a defined window of time) to the circuit breaker 812, and the circuit breaker 812 provides the relay 810 with responses to the request. Parameters relating to each of the echo requests are ascertained by the relay 810, and the relay 810 determines a channel quality based at least in part upon such parameters, and, therefore, if a fault exists with respect to the distribution lines 802, the relay 810 can transmit a command to the circuit breaker 812 to trip such breaker 812 with 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cooper et al. with Popiak et al. by using the features as taught by Hancock et al. in order to provide a more effective and efficient system that is capable of transmitting samples of electric measurements for protecting power system equipment. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 16:
Cooper et al. disclose a method for communicating data in a rail vehicle with the following features: regarding claim 16, a computer program product comprising a computer program for enabling communication or data relating to measurements, the computer program comprising computer program code which, when run on an intelligent electronic device, causes an IED to: detect channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base a computer program product comprising a computer program for enabling communication or data relating to measurements, the computer program comprising computer program code which, when run on an intelligent electronic device, causes an IED to (i.e. a rail vehicle consist 202 includes at least two powered rail vehicles 204, 206, and the vehicle 206 is shown schematically, each rail vehicles 204, 206 may receive power from a power supply conductor, such as a third rail 214 or an overhead catenary line 220 from electrical substation, the rail vehicles 204, 206 can include active sensors (IED) 278 that monitor and may measure the horsepower that is output by the traction motors in a rail vehicle 204 or 206. The sensor 278 can record the horsepower as the data 232 that is transmitted to transceiver unit 228 which transmit it to a central monitoring point, wherein a non-transitory computer readable storage medium with the processor operating based on the instructions stored on the computer readable storage medium causing above functions), detect channel quality using the cellular radio module, the channel quality relating to a channel between the IED and a base station (i.e. network data, and/or high-bandwidth network data) is transmitted wirelessly, from one location to another, by the transceiver 228 which also monitors links or channels for best quality over the wireless connection between the rail vehicle transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (i.e. the electrical measurements, taken by the sensors 278, as a part of continuous monitoring of the power system equipment of the rail vehicle 204, are transmitted with the transceiver 228), and increase sample rate of the electric measurements when the channel quality is worse than a first threshold; (i.e. signal transmission qualities of the communication pathways, QoS parameter may be a measurement of the ability of a communication pathway to transmit the data 232 at a predetermined transmission rate, data flow, throughput, or bandwidth, as the  QoS parameter may be a comparison of the actual transmission rate with a predetermined threshold transmission rate as the drop of packets, or delay or latency may occur, and so the transmission rate may be varied or increase for maintaining total data rate), and a computer readable means on which the computer program is stored (i.e. processor operating based on the instructions stored on the computer readable storage medium causing above functions)”).
Cooper et al. is short of expressly teaching “transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment”.
Popiak et al. disclose a method for ascertaining a quality of a communications channel between a first device and a second device with the following features: regarding claim 16, transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (Fig. 8, depicts an example utility system, see teachings in [0024-0027 & transmit packets using the cellular radio module, each packet including data relating to samples of electric measurements for protecting power system equipment (i.e. system 800 illustrates determining quality of a protection channel utilized in connection with a power transmission and distribution environment, including distribution lines 802 that distribute power to a plurality of consumers, a sensor 804 samples parameters like voltage, current, etc. of the distribution lines 802 and provides the samples to a merging unit 806 which places the samples upon an Ethernet process bus 808, wherein such samples are monitored by a relay 810, a circuit breaker 812, and a recloser 814, and similarly, the relay 810, the circuit breaker 812, and the recloser 814 can place data upon the process bus 808, and other devices resident upon the bus 808 can monitor the data and act in response to the data, the process bus 808 in general, and communications channels between the merging unit 806 and the relay 810, the relay 810 and the circuit breaker 812, and the circuit breaker 812 and the recloser 814 have high integrity and quality to ensure that important data sent by one device is received by the intended device, and the relay 810, for instance, transmits a plurality of echo requests (e.g., within a defined window of time) to the circuit breaker 812, and the circuit breaker 812 provides the relay 810 with responses to the request. Parameters relating to each of the echo requests are ascertained by the relay 810, and the relay 810 determines a channel quality based at least in part upon such parameters, and, therefore, if a fault exists with respect to the distribution lines 802, the relay 810 can transmit a command to the circuit breaker 812 to trip such breaker 812 with confidence that the process bus 808 has sufficient channel quality, and the desired action is effectuated, further, the system 1000 (fig. 10), the IEDs 1008 and 1010 can be 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cooper et al. with Popiak et al. by using the features as taught by Hancock et al. in order to provide a more effective and efficient system that is capable of transmitting samples of electric measurements for protecting power system equipment. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3, 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2011/0284699 A1) in view of Popiak et al. (US 2008/0170508 A1) as applied to claim 1 above, and further in view of Gusavac et al. (US 2014/0148212 A1).

Cooper et al. and Popiak et al. disclose the claimed limitations as described in paragraph 5 above. Cooper et al. and Popiak et al. do not expressly disclose the following features: regarding claim 3, wherein the method further comprises the step of: 
Gusavac et al. disclose a method for adjustment of transmit power parameter with the following features: regarding claim 3, wherein the method further comprises the step of: increasing transmission power when the channel quality is worse than the first threshold (Fig. 1, an illustration of a system that facilitates adjustment of a transmit power parameter in accordance with aspects of the subject disclosure, see teachings in [0016, 0025-0026 & 0030] summarized as “system 100 can include power ceiling determination component 110 and power ceiling adjustment component, power ceiling determination component 110 can receive signal-to-noise information 170 which can include carrier-to-noise ratio information, signal-to-noise ratio information etc., the power ceiling determination component 110 can be part of IED/sensor, if a link quality is determined to satisfy a defined condition, transmit power can typically be reduced and consumes less power at lower transmit power levels, and reduced transmit power levels or lower transmission power levels correspond to a less noisy environment for other communicative links, and if the link quality is considered poor, transmit power levels generally can be increased to improve link performance as an increase in transmit 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cooper et al. with Popiak et al. by using the features as taught by Gusavac et al. in order to provide a more effective and efficient system that is capable of increasing transmission power when the channel quality is worse. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2011/0284699 A1) in view of Popiak et al. (US 2008/0170508 A1) as applied to claim 1 above, and further in view of Hancock et al. (US 2006/0056370 A1).

Cooper et al. and Popiak et al. disclose the claimed limitations as described in paragraph 5 above. Cooper et al. and Popiak et al. do not expressly disclose the following features: regarding claim 6, wherein the channel quality is determined using any one or more of signal to noise ratio, signal to interference and noise radio, and number of packets lost per a unit of time.
Hancock et al. disclose systems and methods for controlling or measuring data integrity in a mesh network with the following features: regarding claim 6, wherein the channel quality is determined using any one or more of signal to noise ratio, signal to interference and noise radio, and number of packets lost per a unit of time (Fig. 1, 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cooper et al. with Popiak et al. by using the features as taught by Hancock et al. in order to provide a more effective and efficient system that is capable of determining channel quality by using signal to noise ratio. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 2011/0284699 A1) in view of Popiak et al. (US 2008/0170508 A1) as applied to claim 1 above, and further in view of Seewald et al. (US 2018/0287422 A1).

Cooper et al. and Popiak et al. disclose the claimed limitations as described in paragraph 5 above. Cooper et al. and Popiak et al. do not expressly disclose the 
Seewald et al. disclose a method for generating a power grid topology controlled via a communications network with the following features: regarding claim 8, wherein the IED forms part of an electrical substation for managing electrical power transfer over the power transmission line (Fig. 1, illustrates an example power utility network having an apparatus for generating a power grid topology model of a power grid topology and a communications architecture model of a communications architecture for a communications network overlying the power grid topology, for generation of software defined network (SDN) configuration data based on the power grid topology model, according to an example embodiment, see teachings in [0018-0019] summarized as “each substation 50 can include numerous IEDs 28 that can supply electrical power to another substation 50 via power transmission lines 30 wherein the each power transmission line 30 is part of the power grid topology 16 and can have an associated teleprotection link 32 that is part of the communications network 20 for communication of data associated with monitoring and control of the electrical power on the corresponding transmission line 30”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cooper et al. with Popiak et al. by using the features as taught by Seewald et al. in order to provide a more effective and efficient system that is capable of managing electrical power transfer over the power transmission line with IED. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 5, 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/SYED M BOKHARI/            Examiner, Art Unit 2473
2/10/2022                                                                                                                                                                                            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473